Howk, J.
In this case the only error assigned by the appellant, the defendant below, is the decision of the court in overruling his motion for a new trial. The only causes assigned for such new trial were, that the finding of the court was contrary to and not sustained by the evidence, and that it was contrary to law. Ma'nifestly, therefore, the only question for the decision of this court is this : Is there legal evidence in the record tending to sustain the finding of the trial court on every material point ? This question must be answered in the affirmative. The finding^is sustained by an abundance of such evidence, and there is none, we think, to the contrary. In such a case this court will not disturb the finding of the trial court. Fort Wayne, etc., R. R. Co. v. Husselman, 65 Ind. 73; Stockwell v. Thomas, 76 Ind. 506; Walker v. Beggs, 82 Ind. 45.
The motion for a new trial was correctly overruled.
The judgment is affirmed, with costs and ten per centum damages.